Citation Nr: 1127823	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability, claimed as degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on honorable active duty from June 1973 to June 1975 in the United States Army, and then from August 1975 to August 1977 in the United States Navy, and then from January 1979 to January 1983 in the United States Coast Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that new and material evidence had been submitted with respect to the Veteran's previously denied claims for service connection for DDD and DJD of the lumbar spine and CTS of the right wrist, reopened the claims for a de novo review, and then denied the claims on the merits.  During the course of the appeal, the Veteran appeared before a Decision Review Officer (DRO) and submitted oral testimony in support of his claim at a February 2007 hearing.  The Veteran also appeared before the undersigned and submitted oral testimony in support of his claim at an October 2008 videoconference hearing.  The Board observes that the transcripts of both hearings have been obtained and associated with the Veteran's claims file for its consideration. 

In a December 2008 appellate decision, the Board affirmed the RO's finding of new and material evidence and remanded the claims so that the Veteran's Social Security Administration (SSA) records could be obtained for inclusion in the evidence.  Following this evidentiary development, the denials of service connection for DDD and DJD of the lumbar spine and CTS of the right wrist were confirmed in an August 2009 rating decision/supplemental statement of the case.  The appeal was thereafter returned to the Board and the Veteran now continues his appeal. 

For the reasons that will be discussed below, the issues of entitlement to service connection for a chronic orthopedic disability of the lumbar spine and CTS of the right wrist are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if any further action is needed on their part.


REMAND

The current clinical evidence indicates that the Veteran has diagnoses of chronic orthopedic disabilities affecting his lumbar spine, which include DDD, DJD, and congenital scoliosis.  The Veteran's service treatment records reflect that in April 1979, he was involved in a motor vehicle accident and was immediately treated afterwards for complaints of low back pain associated with the accident.  At the time, a congenital scoliosis condition of his lumbar spine was also detected on radiographic study.  He was also treated for complaints of low back pain after he slipped and fell from a ladder, striking his lower back on a rung in July 1980.  Although no low back sequelae was noted on separation examination in November 1982, post-service medical records show diagnoses of lumbar DDD and DJD beginning around 1992.  The Veteran has testified at his hearings before the DRO and the Board that he had onset of his low back pain in service following the documented in-service injuries with continuity of symptomatology ever since.  A private physician's statement dated in September 2005, from J. F. V., M.D., indicates that the Veteran's service treatment records regarding his April 1979 motor vehicle accident and subsequent in-service treatment for low back pain were reviewed and the following opinion was offered:

It is as likely as not that the currently diagnosed degenerative disc disease with degenerative joint disease and lumbar spine, is directly related to the in-service complaint of back pains.

The Veteran's service treatment records reflect that in July 1980 he received treatment for right wrist complaints and was diagnosed with right wrist strain.  Post-service medical records show that beginning around 1996, the Veteran was diagnosed with CTS of the right wrist, for which he was treated with several surgeries for carpal tunnel release.  The Veteran has testified at his hearings before the DRO and the Board that he had onset of right wrist pain in service with continuity of symptomatology ever since July 1980.  A private physician's statement dated in September 2005, from J. F. V., M.D., indicates that the Veteran's service treatment records regarding his July 1980 treatment for right wrist pain were reviewed and the following opinion was made:

It is as likely as not that the currently diagnosed carpal tunnel syndrome, bilateral wrist, is directly related to the in-service complaints of numbness in hands and wrist pains.

In May 2007, the RO provided the Veteran with a VA medical examination to obtain a nexus opinion regarding the relationship between his current low back and right wrist disabilities and his military service.  Although an opinion with respect to both issues was provided, the Board finds that the opinions are inadequate for adjudication purposes because the VA examiner did not include a discussion of the September 2005 nexus opinions of Dr. V. and thereafter present his opinion within the context of Dr. V.'s opinions.  Considering that Dr. V.'s opinions are relevant to, and supportive of the current claims at issue, the opinions presented by the VA examiner in May 2007 are inadequate for adjudication purposes absent discussion that either concurs with, or rebuts Dr. V.'s opinions.  The Board thus concludes that the case must be remanded for a corrective addendum opinion that includes discussion of Dr. V.'s opinions, followed by a detailed clinical rationale presented within the context of Dr. V.'s opinions to support the VA examiner's ultimate nexus conclusions.  [The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).]

The Board notes that the examiner who presented the May 2007 nexus opinions determined, in pertinent part, that the Veteran's lumbar spine disability was not related to military service.  While this opinion addresses, in part, why a causative etiological relationship did not exist, the examiner did not include discussion of the Veteran's congenital lumbar spine scoliosis noted in service and failed to address the question of whether or not this pre-existing congenital scoliosis condition was aggravated (that is to say, permanently worsened beyond its normal natural progression) by military service.  Therefore, on remand for an addendum opinion, the opining examiner should also address the question of whether or not such aggravation of the pre-existing congenital lumbar scoliosis occurred during active duty.  (As the Veteran's scoliosis is clinically described in the record as being a condition that is congenital in nature, it thus follows that it is a condition that pre-existed his entry into military service.) 

Therefore, in view of the foregoing discussion, the issues of entitlement to service connection for a chronic orthopedic disability of the Veteran's lumbar spine and CTS of his right wrist should once again be remanded to the RO, via the AMC, so that addendum opinions to the May 2007 examination report, correcting the inadequacies of the nexus opinions contained therein, may be obtained.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1.  Copies of updated treatment records, both VA and non-VA, pertaining to the Veteran's treatment for low back complaints and CTS of the right wrist, should be obtained and added to the claims folder.

2.  The Veteran's claims file should be made available for review by the examiner who presented the nexus opinions expressed in the May 2007 VA examination report.  

The examiner should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof.  The examiner should indicate on the examination report that such a review was conducted. 

(a.)  Within the context of the Veteran's clinical history, including the supportive nexus opinion from Dr. V., dated in September 2005, the examiner should provide an addendum opinion as to the likelihood that the Veteran's current orthopedic disabilities of his lumbar spine are directly related to service. 

(b.)  The examiner should provide an addendum opinion as to the likelihood that the Veteran's current chronic orthopedic disabilities of his lumbar spine are the result of  aggravation (i.e., a permanent worsening beyond its natural level of progression) of his pre-existing congenital lumbar scoliosis by service.  

(c.)  Within the context of the Veteran's clinical history, including the supportive nexus opinion from Dr. V., dated in September 2005, the examiner should provide an addendum opinion as to the likelihood that the Veteran's current CTS of his right wrist is directly related to service.  

A complete rationale for any opinion expressed should be provided.

If the examiner is unable to provide any of the requested addendum opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for DDD and DJD of the lumbar spine and CTS of the right wrist should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied with respect to either of these issues, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the issue or issues remaining in contention should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

